The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 3 June 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claims 15-20 are rejected under 35 U.S.C. 101 for being directed to signal per se. 
Claim 1-14 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claims 15-20 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to signal per se.  The elements claimed could be directed to signal per se as the claims and specification do not explicitly rule out the possibility.

Judicial Exception
Claims 1-14 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 Regarding claims 1-8, 
(Independent Claims) With regards to claim 1, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, in part, recites 
 “passing the input data through a convolutional neural network model to generate output data, wherein passing the input data through the convolutional neural network model comprises: passing the input data through a depth-wise convolutional layer configured to perform a convolution on the input data for each channel of the input data to generate first data …. wherein the output data is based on the generated second data; and providing the output data for further processing” (mental process) , “passing the first data from the depth-wise convolutional layer through a butterfly transform layer comprising a plurality of sub-layers configured to perform a linear transformation of the first data to fuse the channels of the first data and generate second data” (math relation).
The limitation “passing the input data through a convolutional neural network model to generate output data, wherein passing the input data through the convolutional neural network model comprises: passing the input data through a depth-wise convolutional layer configured to perform a convolution on the input data for each channel of the input data to generate first data …. wherein the output data is based on the generated second data; and providing the output data for further processing”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “passing”, “providing”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human data model builder could collect data and pass data through certain computation models to generate output), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitations of “passing the first data from the depth-wise convolutional layer through a butterfly transform layer comprising a plurality of sub-layers configured to perform a linear transformation of the first data to fuse the channels of the first data and generate second data”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing elements, the steps of butterfly transform / linear transformation, based on their broadest reasonable interpretation, describe mathematical relationships and computation algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1  recites the additional elements of: (a) using generic computer elements (like computer, a processor coupled to a memory, computer executing instruction from computer storage medium); (b) “receiving input data comprising a plurality of channels” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1  is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and data input / output is WURC and insignificantly extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-8 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-8 recite the same abstract ideas. 
With regards to claims 2-8, the claim recites further limitation on data analysis model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.

Regarding claims 9-14, 
(Independent Claims) With regards to claim 9, the claim recites a system, which falls into one of the statutory categories.
2A – Prong 1: Claim 9, in part, recites 
 “pass the input data through a convolutional neural network model to generate output data, wherein passing the input data through the convolutional neural network model comprises: passing the input data through a depth-wise convolutional layer configured to perform a convolution on the input data for each channel of the input data to generate first data” (mental process) , “passing the first data from the depth-wise convolutional layer through a butterfly transform layer comprising a plurality of sub-layers configured to perform a linear transformation of the first data to fuse the channels of the first data and generate second data; execute a non-linearity function on the generated second data to generate the output data” (math relation).
The limitation “pass the input data through a convolutional neural network model to generate output data, wherein passing the input data through the convolutional neural network model comprises: passing the input data through a depth-wise convolutional layer configured to perform a convolution on the input data for each channel of the input data to generate first data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “passing”, “providing”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human data model builder could collect data and pass data through certain computation models to generate output), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitations of “passing the first data from the depth-wise convolutional layer through a butterfly transform layer comprising a plurality of sub-layers configured to perform a linear transformation of the first data to fuse the channels of the first data and generate second data; execute a non-linearity function on the generated second data to generate the output data”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing elements, the steps of butterfly transform / linear transformation, based on their broadest reasonable interpretation, describe mathematical relationships and computation algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 9 recites the additional elements of: (a) using generic computer elements (like computer, a processor coupled to a memory, computer executing instruction from computer storage medium); (b) “receiving input data comprising a plurality of channels” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 9 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and data input / output is WURC and insignificantly extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 10-14 are dependent on claim 9 and include all the limitations of claim 9. Therefore, claims 10-14 recite the same abstract ideas. 
With regards to claims 10-14, the claim recites further limitation data analysis model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al., “Butterfly-Net: Optimal Functional Representation Based on Convolutional Neural Networks”, arXiv: 1805.07451v1 [math.NA] 18 May 2018 [hereafter Li] in view of Jin, et al., US-PGPUB NO.20180089562A1 [hereafter Jin].

With regards to claim 1, Li teaches 

“A method, comprising: [receiving input data comprising a plurality of channels; and] passing the input data through a convolutional neural network model to generate output data, wherein passing the input data through the convolutional neural network model comprises: passing the input data through a depth-wise convolutional layer configured to perform a convolution on the input data for each channel of the input data to generate first data (Li, FIG.1

    PNG
    media_image1.png
    361
    664
    media_image1.png
    Greyscale

); and passing the first data from the depth-wise convolutional layer through a butterfly transform layer comprising a plurality of sub-layers configured to perform a linear transformation of the first data to fuse the channels of the first data and generate second data, wherein the output data is based on the generated second data (Li, FIG.1-2, 

    PNG
    media_image2.png
    311
    658
    media_image2.png
    Greyscale

2. Butterfly-Net, ‘We propose the Butterfly-Net architecture as follows (see Fig.1) …

    PNG
    media_image3.png
    474
    638
    media_image3.png
    Greyscale

’, and 4. Numerical Results, ‘The input function f is a linear combination of the Fourier components …’); and providing the output data for further processing on a computing device (Li, FIG.1-2, ‘The output of the feature layers can be used as efficient low-dimensional representation of the input function’)”.
Li does not explicitly detail “receiving input data comprising a plurality of channels”.
Jin teaches “receiving input data comprising a plurality of channels (Jin, FIG.1, [0095], ‘Each of the channel hardware sets 521-52N may include the input data of a corresponding channel ….’,

    PNG
    media_image4.png
    490
    969
    media_image4.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Li and Jin before him or her, to modify the butterfly neural network process and system to include receiving channel inputs as shown in Jin.   
The motivation for doing so would have been for performing feature extraction and classification (Jin, Abstract). 

With regards to claim 2, Li in view of Jin teaches 
“The method of claim 1, wherein the plurality of sub-layers are configured to recursively calculate the second data (Li, FIG.1-2, 2. Butterfly-Net, ‘For a CNN with multiple convolutional layers, the unfolding of the channel index could be done recursively’)”

With regards to claim 3, Li in view of Jin teaches 
“The method of claim 1, wherein the number of input nodes and the number of output nodes for each of the plurality of sub-layers are equal (Li, FIG.2).”

With regards to claim 4, Li in view of Jin teaches 
“The method of claim 3, wherein the butterfly transform layer comprises a path between each input node of a first sub-layer of the plurality of sub-layers that receives the first data and each output node of a second sub-layer of the plurality of sub-layers that outputs the second data (Li, FIG.1-2).”

With regards to claim 5, Li in view of Jin teaches 
“The method of claim 1”
Li does not explicitly detail “wherein the butterfly transform layer is further configured to execute a non-linearity function on the generated second data”.
Jin teaches “wherein the butterfly transform layer is further configured to execute a non-linearity function on the generated second data (Jin, FIG.1, [0003], ‘ … a set of machine learning algorithms which attempt a high level of abstractions …. through a combination of several non-linear transform schemes’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Li and Jin before him or her, to modify the butterfly neural network process and system to include non-linear function as shown in Jin.   
The motivation for doing so would have been for performing feature extraction and classification (Jin, Abstract). 

With regards to claim 7, Li in view of Jin teaches 
“The method of claim 1, wherein all nodes within each sub-layer of the plurality of sub- layers have a same out degree (Li, FIG.2).”

With regards to claim 8, Li in view of Jin teaches 
“The method of claim 1 wherein the plurality of sub-layers comprises log(n) sub-layers, wherein n is the number of channels of the input data (Li, FIG.1-2, 2. Butterfly-Net, ‘Let L denote the number of major layers in the Butterfly-Net … L is an even integer such that L<= log N … Assume N is multiple of 2L, i.e., N=m2L ….’)”

Claims 8-12, 14-20 are substantially similar to claims 1-5, 7. The arguments as given above for claims 1-5, 7 are applied, mutatis mutandis, to claims 8-12, 14-20, therefore the rejection of claims 1-5, 7 are applied accordingly.

The combined teaching described above will be referred as Li + Jin hereafter.

Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al., “Butterfly-Net: Optimal Functional Representation Based on Convolutional Neural Networks”, arXiv: 1805.07451v1 [math.NA] 18 May 2018 [hereafter Li] in view of Jin, et al., US-PGPUB NO.20180089562A1 [hereafter Jin] and Burt, et al., US-PATENT NO.9968257B2 [hereafter Burt].

With regards to claim 6, Li + Jin teaches 
“The method of claim 1”
Li + Jin does not explicitly detail “wherein the butterfly transform layer is further configured to execute a batch normalization of the generated second data”.
Burt teaches “wherein the butterfly transform layer is further configured to execute a batch normalization of the generated second data (Burt, FIG.1-2, C9L14-1, ‘A batch normalization operation is included for each convolutional layer …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Li + Jin and Jin before him or her, to modify the butterfly neural network process and system of Li + Jin to include batch-normalization as shown in Burt.   
The motivation for doing so would have been for accessing image data (Burt, Abstract). 

Claim 13 is substantially similar to claims 6. The arguments as given above for claim 6 are applied, mutatis mutandis, to claim 13, therefore the rejection of claim 6 are applied accordingly.


Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Hannuksela, et al., US-PATENT NO.11228767B2 [hereafter Gibbs] shows batch-normalization layer for CNN computation.

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128